DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks

	In response to communications sent December 22, 2021, claim(s) 20, 27, 34, and 40-56 is/are pending in this application; of these claim(s) 20, 27, and 34 is/are in independent form.  Claim(s) 20, 27, 34, 43, 44, and 45 is/are currently amended; claim(s) 40, 41, 42, 46, 47, and 48 is/are previously presented; claim(s) 49-56 are new; claim(s) 1-19, 21-26, 28-33, and 35-39 is/are cancelled.

Response to Arguments
Applicant’s arguments, see page 9 lines 21-25, filed December 22, 2021, with respect to claims 20, 34, and 40-42, and 46-48 have been fully considered and are persuasive.  The rejection of claims 20, 34, and 40-42, and 46-48 has been withdrawn (regarding the previous rejection under 35 U.S.C. § 112).  Note that the rejection of claims 27 and 43-45 are not withdrawn because the phrase “artificial intelligence functionality” remains in the independent claim 27.
Applicant’s arguments, see page 9 line 26 – page 10 line 18, filed December 22, 2021, with respect to the rejection(s) of claim(s) 20, 27, 34, and 40-48 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and over US 2008/0301196 A1 (“Anderson”) in view of US 9,081,805 B1 (“Stamen”).
Applicant's arguments filed December 22, 2021 (with respect to the non-statutory double patenting rejection) have been fully considered but they are not persuasive.  This is because no terminal disclaimer has been filed for a rejection that Applicant has noted.

Claim Objections
Claims 27, 43, 44, 45, 54, 55, and 56 are objected to because of the following informalities:  The independent claim 27 recites “tothe,” which appears to omit a space.  Dependent claims 43, 44, 45, 54, 55, and 56 are objected to because they depend from claim 27.  Appropriate correction is required.
Claims 49, 50, 54, and 55 are objected to because of the following informalities:  The claims recite “themonitored” which appears to omit a space.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 43, 44, 45, 54, 55, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendments to the independent claims introduce the element of “utilizing artificial intelligence functionality.”  However, the specification teaches using mathematical rules for analyzing candidate queries, which is a species of the genus of using artificial intelligence functionality.  Artificial intelligence functionality, as a genus, encompasses machine learning algorithms, which is not supported 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 43, 44, 45, 54, 55, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 27, 43, 44, 45, 54, 55, and 56 recite the broad recitation “a data processing system having one or more processors and a memory coupled to the one or more processors”, and the claim also recites “configurable to cause…” which introduces the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
This is because the term “configurable” means a potential or ability to configure, and not necessarily the actualization of the configuration.
configured to” rather than “configurable to.”  The Examiner suggests amending the claim to recite “configured to.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 43, 44, 45, 54, 55, and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process of the ability to configure a circuit; this is because the claim recites the phrase “configurable to” rather than “configured to”.  The Examiner interprets the data processing system to have one or more processors … but the processor is not limited to be actually configured to a particular configuration.  Instead, the processor is configurable and therefore has the potential for a particular configuration.  This judicial exception is not integrated into a practical application because the claim amounts to a general purpose computer with an abstract potential configuration. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an abstract idea on a general purpose computer are one of the additional elements beyond an abstract idea that precedential case law has determined to be not significantly more than an abstract idea.  See Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
	The Examiner suggests amending the independent claim 27 and the dependent claims 43, 44, 45, 54, 55, and 56 to clearly recite the word “configured to” rather than “configurable to.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 27, 34, and 40-56  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0301196 A1 (“Anderson”) in view of US 9,081,805 B1 (“Stamen”).

	As to claim 20, Anderson teaches a method comprising:
continuously monitoring (Andersen Para [0028]: continual monitoring) queries that are executed on a database (Andersen Para [0059]: monitoring index advice records derived by monitoring queries on a database);
identifying a set of monitored queries that execute more slowly than others of the monitored queries (Andersen Para [0059]: identifying that the queries of the index advice records are queries that meet the advice policy, which includes advice policies about the slowness of the queries described in Para [0055]), the identified set of monitored queries being- candidate queries (Andersen Para [0059]: upon meeting the advice policy criteria, the advice records are used to create an advised index);
analyzing the candidate queries utilizing artificial intelligence functionality (Andersen Para [0063]: analyzing the indexes for whether they are beneficial using rule-based algorithms; the Examiner interprets the rule-based algorithm to be intelligent rules that could be carried by the human mind but are automatically implemented via the algorithmic rules, falling within the scope of rule-based artificial intelligence), wherein analyzing includes: determining, for each candidate query, corresponding criteria (Andersen Para [0063]: determining a ranking of candidates in order of whether they are beneficial);
ranking the candidate queries based, at least in part, on the criteria (Andersen Para [0063]: ranking the candidates in order of whether they are beneficial, with beneficial indexes having a higher rank than non-beneficial indexes);
selecting, based on the ranking, a candidate query (Andersen Para [0063]: selecting, based on the benefit, the candidate index is advised);
automatically (Andersen Para [0063]: through a triggered autonomic process) creating a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table (Andersen Para [0063]: autonomically creating the index based on the advice records) … wherein the custom index limits the selected candidate query to a subset of rows of the index table (Andersen Para [0042]: the advice table specifying a subset of rows, such as an advice table result of only seven rows); and
after automatically creating the custom index, monitoring performance of the selected candidate query executed using the custom index (Andersen Para [0059]: after creating the index, monitoring the index to determine whether to modify or delete the index) and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index is below a particular threshold (Anderson Para [0057]-[0058]: deleting the index when the lack storage or usage is below a threshold based on the advice policy 340A).
	However, Andersen does not teach: the custom index corresponding to a single tenant of a plurality of tenants of a multi-tenant database system, and wherein the fields include a tenant identifier field…

	Nevertheless Stamen teaches: the custom index corresponding to a single tenant of a plurality of tenants of a multi-tenant database system (Stamen Col 2 lines 35-63: an index of a multi-tenant system), and wherein the fields include a tenant identifier field (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants)…
And Stamen teaches: the subset of rows corresponding to a single tenant of the plurality of tenants, the single tenant being identified by a value of the tenant identifier field (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants).
Andersen and Stamen are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andersen to include the teachings of Stamen because tenant identifiers make a database system tentant-aware  (see Stamen’s abstract).
	
	
As to claim 27, Andersen teaches a database system comprising:
a data processing system having one or more processors and a memory coupled to the one or more processors (Andersen Figure 1), the one or more processors configurable (the claim recites “configurable” rather than “configured”; therefore this entire claim amounts to a general purpose computer, which encompasses the computer taught in Andersen such as in Figure 1) to cause:
continuously monitoring (Andersen Para [0028]: continual monitoring) queries that are executed on a database (Andersen Para [0059]: monitoring index advice records derived by monitoring queries on a database);
identifying a set of monitored queries that execute more slowly than others of the monitored queries (Andersen Para [0059]: identifying that the queries of the index advice records are queries that meet the advice policy, which includes advice policies about the slowness of the queries described in Para [0055]), the identified set of monitored queries being candidate queries (Andersen Para [0059]: upon meeting the advice policy criteria, the advice records are used to create an advised index);
analyzing the candidate queries utilizing artificial intelligence functionality (Andersen Para [0063]: analyzing the indexes for whether they are beneficial using rule-based algorithms; the Examiner interprets the rule-based algorithm to be intelligent rules that could be carried by the human mind but are automatically implemented via the algorithmic rules, falling within the scope of rule-based artificial intelligence), wherein analyzing includes: determining, for each candidate query, corresponding criteria (Andersen Para [0063]: determining a ranking of candidates in order of whether they are beneficial):
ranking the candidate queries based, at least in part, on the criteria (Andersen Para [0063]: ranking the candidates in order of whether they are beneficial, with beneficial indexes having a higher rank than non-beneficial indexes);
selecting, based on the ranking, a candidate query (Andersen Para [0063]: selecting, based on the benefit, the candidate index is advised);
automatically (Andersen Para [0063]: through a triggered autonomic process) create a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table, (Andersen Para [0063]: autonomically creating the index based on the advice records)… wherein the custom index limits the selected candidate query to a subset of rows of the index table (Andersen Para [0042]: the advice table specifying a subset of rows, such as an advice table result of only seven rows)…
after automatically creating the custom index, monitor performance of the selected candidate query executed using the custom index (Andersen Para [0059]: after creating the index, monitoring the index to determine whether to modify or delete the index) and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index is below a particular threshold (Anderson Para [0057]-[0058]: deleting the index when the lack storage or usage is below a threshold based on the advice policy 340A).

	Nor does Andersen teach:  the subset of rows corresponding to the single tenant of the plurality of tenants, the single tenant being identified by a value of the tenant identifier field.
	Nevertheless Stamen teaches: the custom table corresponding to a single tenant of a plurality of multi-tenant database system (Stamen Col 2 lines 35-63: an index of a multi-tenant system), and wherein the fields include a tenant identifier field (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants)…
	And Stamen teaches: the subset of rows corresponding to the single tenant of the plurality of tenants, the single tenant being identified by a value of the tenant identifier field (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants).
Andersen and Stamen are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andersen to include the teachings of Stamen because tenant identifiers make a database system tentant-aware  (see Stamen’s abstract).

As to claim 34, Andersen teaches a non-transitory machine-readable medium having stored thereon instructions which, when executed by a machine, cause the machine to perform operations (Andersen Figure 1) comprising:
continuously monitoring (Andersen Para [0028]: continual monitoring) queries that are executed on a database (Andersen Para [0059]: monitoring index advice records derived by monitoring queries on a database);
identifying a set of monitored queries that execute more slowly than others of the monitored queries (Andersen Para [0059]: identifying that the queries of the index advice records are queries that meet the advice policy, which includes advice policies about the slowness of the queries described in Para [0055]), the identified set of monitored queries being candidate queries (Andersen Para [0059]: upon meeting the advice policy criteria, the advice records are used to create an advised index);
analyzing the candidate queries (Andersen Para [0063]: analyzing the indexes for whether they are beneficial using rule-based algorithms; the Examiner interprets the rule-based algorithm to be intelligent rules that could be carried by the human mind but are automatically implemented via the algorithmic rules, falling within the scope of rule-based artificial intelligence), wherein analyzing includes:  determining, for each candidate query, corresponding criteria (Andersen Para [0063]: determining a ranking of candidates in order of whether they are beneficial);
ranking the candidate queries based, at least in part, on the criteria (Andersen Para [0063]: ranking the candidates in order of whether they are beneficial, with beneficial indexes having a higher rank than non-beneficial indexes);
selecting, based on the ranking, a candidate query (Andersen Para [0063]: selecting, based on the benefit, the candidate index is advised);
automatically (Andersen Para [0063]: through a triggered autonomic process) creating a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table (Andersen Para [0063]: autonomically creating the index based on the advice records), wherein the custom index limits the selected candidate query to a subset of rows of the index table (Andersen Para [0042]: the advice table specifying a subset of rows, such as an advice table result of only seven rows); and
after automatically creating the custom index, monitoring performance of the selected candidate query executed using the custom index (Andersen Para [0059]: after creating the index, monitoring the index to determine whether to modify or delete the index) and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index below a particular threshold (Anderson Para [0057]-[0058]: deleting the index when the lack storage or usage is below a threshold based on the advice policy 340A).

	Nor does Andersen teach:  the subset of rows corresponding to the single tenant of the plurality of tenants, the single tenant being identified by a value of the tenant identifier field
	Nevertheless Stamen teaches: the custom index corresponding to a single tenant of a plurality of tenants of a multi-tenant database system (Stamen Col 2 lines 35-63: an index of a multi-tenant system), and wherein the fields include a tenant identifier field (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants);
	And Andersen teaches: the subset of rows corresponding to the single tenant of the plurality of tenants, the single tenant being identified by a value of the tenant identifier field (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants).
Andersen and Stamen are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andersen to include the teachings of Stamen because tenant identifiers make a database system tentant-aware  (see Stamen’s abstract).

As to claim 40, Andersen in view of Stamen teaches the method of claim 20 further comprising upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes (Anderson Para [0059]: deleting the index based on usage statistics using the advice policy 340A).

As to claim 41, Andersen in view of Stamen teaches the method of claim 20 further comprising postponing creation of the custom index when resources are used for managing a workload or other priorities (Andersen Para [0059]: overriding the creation of the index when frequent changes/insertions/deletions use up resources for managing the table records and other priorities would make index creation too costly).

As to claim 42, Andersen in view of Stamen teaches the method of claim 20 further comprising developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query (note that the claim does not specify a formulaic definition of selectivity; Andersen Para [0060]: using suitable heuristics to decide whether to modify indexes to increase the probability that the automatically generated indexes are used).

As to claim 43, Andersen in view of Stamen teaches the database system of claim 27, wherein the one or more processors are further configurable to cause:
upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes (Anderson Para [0059]: deleting the index based on usage statistics using the advice policy 340A).

As to claim 44, Andersen in view of Stamen teaches the database system of claim 27, wherein the one or more processors are further configurable to cause:
postposing creation of the custom index when resources are used for managing a workload or other priorities (Andersen Para [0059]: overriding the creation of the index when frequent changes/insertions/deletions use up resources for managing the table records and other priorities would make index creation too costly).

As to claim 45, Andersen in view of Stamen teaches the database system of claim 27, wherein the one or more processors are further configurable to cause:
 developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query (note that the claim does not specify a formulaic definition of selectivity; Andersen Para [0060]: using suitable heuristics to decide whether to modify indexes to increase the probability that the automatically generated indexes are used).

As to claim 46, Andersen in view of Stamen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes (Anderson Para [0059]: deleting the index based on usage statistics using the advice policy 340A).

As to claim 47, Andersen in view of Stamen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise postponing creation of the custom index when resources are used for managing a workload or other priorities (Andersen Para [0059]: overriding the creation of the index when frequent changes/insertions/deletions use up resources for managing the table records and other priorities would make index creation too costly).
	
As to claim 48, Andersen in view of Stamen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query (note that the claim does not specify a formulaic definition of selectivity; Andersen Para [0060]: using suitable heuristics to decide whether to modify indexes to increase the probability that the automatically generated indexes are used).

As to claim 49, Andersen in view of Stamen teaches the method of claim 20, wherein identifying a set of monitored queries that execute more slowly than others of themonitored queries comprises applying a duration threshold that corresponds to the single tenant (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold).

(Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold, the average runtime being generally dependent on the size of the database).

As to claim 51, Andersen in view of Stamen teaches the method of claim 20, the criteria including one or more operators of the candidate query (Anderson Para [0042]: a sort operator as a criteria for the index advice record).

As to claim 52, Andersen in view of Stamen teaches the method of claim 20, the criteria including a data type of one or more database fields of the candidate query (Anderson Para [0042]: the “key” data type is a criteria for the index advice record).

As to claim 53, Andersen in view of Stamen teaches the method of claim 20, further comprising: postponing creation of the custom index for the selected candidate query; wherein automatically creating the custom index is performed after postponing creation of the custom index for the selected candidate query (Andersen Para [0059]: overriding the creation of the index when frequent changes/insertions/deletions use up resources for managing the table records and other priorities would make index creation too costly).

As to claim 54, Andersen in view of Stamen teaches the database system of claim 27, wherein the oneor more processors are further configurable to cause: identifying a set of monitored queries that execute more slowly than others of themonitored queries comprises applying a duration threshold that corresponds to the single tenant (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold).

As to claim 55, Andersen in view of Stamen teaches the database system of claim 27, wherein the one or more processors are further configurable to cause: identifying a set of monitored queries that execute more slowly than others of themonitored queries comprises applying a duration threshold that corresponds to a size of the database (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold, the average runtime being generally dependent on the size of the database).

As to claim 56, Andersen in view of Stamen teaches the database system of claim 27, the criteria including a data type of one or more database fields of the candidate query (Anderson Para [0042]: the “key” data type is a criteria for the index advice record).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 27, 34, 40, 42, 43, 45, 46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10,108,648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application are genera of the claimed species.  Although some of the corresponding claims below recite different statutory classes, the systems and computer-readable media correspond to similar underlying methods as the process executed on a system using computer-readable media.

Instant Application 16,166,488
U.S. Patent No. US 10,108,648 B2
20.  A method comprising:
continuously monitoring queries that are executed on a database; identifying a set of monitored queries that execute more slowly than others of the monitored queries, the identified set 


9. The method of claim 1, further comprising monitoring the created additional filter for frequency of use and removing the created additional filter if it is not used more frequently 


9. The method of claim 1, further comprising monitoring the created additional filter for frequency of use and removing the created additional filter if it is not used more frequently than a predefined number of times in a predefined duration of time.


9. The method of claim 1, further comprising monitoring the created additional filter for frequency of use and removing the created additional filter if it is not used more frequently than a predefined number of times in a predefined duration of time.

See claim 9 which depends on claim 1.

See claim 9 which depends on claim 1.
As to claim 43, Andersen teaches the database system of claim 27, wherein the one or more processors are further to, upon creating the custom index, drop one or more unused indexes based on usage statistics to maintain a minimal set of indexes.
See claim 9 which depends on claim 1.
As to claim 45, Andersen teaches the database system of claim 27, wherein the wherein the one or more processors are further to develop an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query.
See claim 9 which depends on claim 1.
As to claim 46, Andersen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes.
See claim 9 which depends on claim 1.
As to claim 48, Andersen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise developing an initial selectivity estimate for a set 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2007/0288489 A1, US 2007/0294272 A1 and US 2007/0288428 A1: these reference are similar to the cited reference US 2008/0301196 A1 (“Anderson”).
US 2010/0250504 A1: see Figure 3 for metric-driven indexing.
US 6,356,891 B1: see Figure 2 for selection of candidate indexes.
US 2003/0088541 A1:  see Figure 1 for estimating statistics on index candidates to form a recommended set.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 20, 2022